PARKER, Judge.
Defendant’s assignments of error directed to denial of his motions for nonsuit and to set aside the verdict as against the greater weight of the evidence are overruled. It would be difficult to imagine a case in which evidence to justify a finding of guilt could be more overwhelming. Defendant’s testimony that he was an unwilling participant in the robbery and that he was coerced by his fear of Mason was for the jury to evaluate.
The only other assignment of error brought forward on this appeal is directed to the court’s action in consolidating for trial the armed robbery charge with a charge of conspiracy to commit the armed robbery. By separate bill of indictment defendant, Mason, and McGill were jointly charged with the crime of conspiring with each other to commit the crime of armed robbery at the Yorktown Theatre. In apt time defendant objected to the consolidation of this charge with the charge of armed robbery on which he was ultimately convicted. His objection was overruled. However, at the close of the evidence his motion for nonsuit as to the conspiracy charge was abowed and only the armed robbery case was submitted to the jury.
We find no error in the consolidation of the two cases for trial. The two charges were for “acts or transactions connected together,” and under G.S. 15-152 the court had authority to order them to be consolidated. Consolidation was a discretionary matter to be determined by the trial judge. State v. Johnson, 280 N.C. 700, 187 S.E. 2d 98 (1972). Moreover, defendant has failed to show how he has been prejudiced by the consolidation in this case.
In defendant’s trial and in the judgment appealed from we. find
No error.
Chief Judge Brock and Judge Arnold concur..